      Case: 1:18-cv-05754 Document #: 9 Filed: 11/14/18 Page 1 of 2 PageID #:146



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS


 ROBERT LEE RUSZKOWSKI, JR., DANA                     )
 RENEE GRIFFITH, and JILL KATHLEEN                    )
 KING,                                                )
                                                      )
                          Plaintiffs,                 ) Case No. 18-CV-5754
                                                      )
                  v.                                  )
                                                      ) Honorable Sharon J. Coleman
 DALE JAMES MORGADO,                                  )
                                                      )
                          Defendant.                  )
                                                      )


                      MOTION FOR ALTERNATIVE SERVICE AND
                  FOR EXTENSION OF TIME TO EFFECTUATE SERVICE

          Plaintiffs Robert Lee Ruszkowski, Jr., Dana Renee Griffith, and Jill Kathleen King, by and

through their attorneys, Actuate Law LLC, hereby move this Court to enter an order approving an

alternative form of service and granting an extension of time to effectuate service upon Defendant

Dale James Morgado (“Morgado”) and in support thereof, states as follows:

          On August 22, 2018, Plaintiffs filed a one-count complaint against Attorney Dale James

Morgado (“Morgado”) for negligence. Plaintiffs have since made a diligent inquiry to identify the

location of Morgado and have made reasonable efforts to serve Morgado at fourteen different

addresses in three states, but have been unsuccessful. Federal Rule of Civil Procedure 4(m)

requires that a defendant be served with the summons and complaint no later than ninety (90) days

after the complaint is filed. The deadline to serve Morgado is currently November 20, 2018. For

the reasons set forth in the accompanying Memorandum of Law in Support of this Motion,

Plaintiffs request that this honorable Court enter an order: (1) granting the proposed alternative




38241.1
      Case: 1:18-cv-05754 Document #: 9 Filed: 11/14/18 Page 2 of 2 PageID #:147



method(s) of service upon Morgado; and (ii) extending the deadline to serve Morgado as

prescribed by Federal Rule of Civil Procedure 4(m).

          WHEREFORE, Plaintiffs Robert Lee Ruszkowski, Jr., Dana Renee Griffith, and Jill

Kathleen King, respectfully requests this Court enter an order granting the proposed alternative

method(s) of service upon Defendant Dale James Morgado and extending the deadline to

effectuate service, and grant any other form of relief as this Court deems just and proper.



November 14, 2018                                     s/ Andrea C. Halverson
                                                      Dara C. Tarkowski
                                                      Andrea C. Halverson
                                                      ACTUATE LAW, LLC
                                                      641 W. Lake Street
                                                      Chicago, IL 60661
                                                      (312) 579-3108
                                                      dara.tarkowski@actuatelaw.com
                                                      andrea.halverson@actuatelaw.com

                                                      Attorneys for Plaintiffs




                                                 2
38241.1
